Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remark filed on 8/23/22.  The claims are not amended.  Claims 1, 4-6,10-13,15-17 and 19 are pending.
Claim Rejections - 35 USC § 103
Claims 1,4-6,10 , 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menger ( WO 2015/063261).
For claims 1,2,10 and 14-15,19,  Menger discloses a process for preparing pellets.  The process comprises the steps of providing raw material comprising vital wheat gluten and a humectant which is a liquid compound and forming pellets from the mixture of vital wheat gluten and humectant.  The temperature of the mixture is from the range of 34-45 degrees C.  The mixture comprises at least 50% gluten.  Preferably 90% of the protein powder has a diameter of at most 500 micros.  Preferably 90% of the protein powder has a diameter of at least .5 micros, most preferably at least 10 microns. Preferably 50% of the protein powder has a diameter of at most about 60 micrometer.  Preferably 90% of the protein powder has a diameter of at most 500 micromet, more preferably of at most 350 micrometer and most preferably at most 250 micrometer.  The mixture of gluten and humectant has a total moisture content of at most 12%.  The pellets can be formed in a press or in an extruder.  The pellet has a diameter of at least 2mm.  In a preferred embodiment the pellet has a diameter of at least 3mm and at most 9mm.  Page 66 discloses examples 1-3 having Water retention capacity of 150.4, 148.3 and 144.1.   Merger discloses on page 30, the temperature of the mixture is at least 57 degrees C and at most 64 degrees C at the beginning of step c and page 31 discloses the pellets are formed in step c.  Furthermore, Merger discloses on page 17 lines 3-9 in a further embodiment, steam is present in the humectant in an amount so that the temperature of the mixture obtained in step b is at most 30 degrees c higher, more preferably at most 20 degrees C higher , even more preferably at 15 degrees C higher than the temperature of the vital gluten provided in step a, ie the temperature at the beginning of step b. Page 4 discloses the temperature at step (a) is at least 34 degrees C and at most 45 degrees C.  Thus, 30 degrees higher would be 64 degrees C if the temperature is 34 and 75 degrees if the temperature is 45 degrees.  If the temperature is 20 higher , them the temperature is 54 for 34 degrees and 65 degrees C.  The temperature ranges include temperatures falling within the range claimed. Thus, the mixture is heated to temperature in the range claimed  prior to being formed into pellets.  On page 66, Merger discloses the pellet durability index for the pellet ranges from 87-97%.  ( see pages 3,6,7,9,15,25,35)
Menger does not specifically disclose the size distribution as in claim 6 and the length of the pellet as in claim 15.
While Menger does not disclose the specific distribution as claimed, Menger discloses the D50 to have at most about 60 micrometers.  The claimed at most 80 micrometers in claim 1, between 30-80 in claim 5 include values falling within the range of 60 and below disclosed in Menger.   Menger discloses the D90 to be most preferably of at most 250 micrometers which includes the range of any particle below 250 which would include the range of 60-175 in claim 1, 80-150 in claim 5 and the at most 140 micrometers in claim 16.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  It would have been obvious to one skill in the art to determine the D75 size within the guideline of sizes disclosed in Menger.  It would have been obvious to one skilled in the art to obtain powder having various size distribution as an obvious matter of choice depending on the size of the pellets and the textural feel desired.  Generally, difference in size does not lead to patentability in absence of showing of criticality or unexpected result. With respect to the limitation water binding capacity, Menger discloses the water retention capacity of the vital wheat gluten which is considered equivalent to the claimed water binding capacity.  As to the length, it would have been an obvious matter of preference to make the pellets in any length.
Claims 11-13,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menger in view of Neece ( 2007/0172540).
Menger does not disclose the bulk density as claimed.
Neece discloses a method of forming pellets.  Neece discloses the bulk density of the pellets may range about 400kg/m3 to about 720 kg/m3.  Neece discloses that greater density is desirable for better pellet durability; however, there are limitations as to how dense the pellet can be.  Too high a density of the pellets may prevent proper crumbling and/or prevent good mixing with other feed components.  If the density is too low, the pellets may be crumbly, breaking apart to easily and allowing the mixture to become finely divided and/or powdery which could result in reduced usefulness. ( see paragraphs 0049-0051) 
As shown in Neece, the bulk density of the pellets determine their useful functions and properties.  Thus, it would have been obvious to one skilled in the art to determine the density to obtain the most optimum product.  One can readily determine the optimum bulk density of the pellets through routine experimentation following the guideline of Neece for the optimum bulk density.  The bulk density in Neece falls within the ranges claimed.
Response to Arguments
Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive. 
In the response, applicant submits  affidavits along with the argument.  However, the affidavits do not present any testing or comparative data to establish criticality or to show unexpected result.  The affidavit makes the same argument as applicant.  Both the affidavit and applicant’s argument are not persuasive.  Applicant continues to argue that Menger teaches against steaming and none of the prior art documents suggests a relation between particle size distribution and pellet properties such as PDI and vitality. The examiner respectfully disagrees. Menger explicitly discloses the use of steam and temperature falling within the range claimed. Merger discloses on page 30, the temperature of the mixture is at least 57 degrees C and at most 64 degrees C at the beginning of step c and page 31 discloses the pellets are formed in step c. Furthermore, Merger discloses on page 17 lines 3-9 in a further embodiment, steam is present in the humectant in an amount so that the temperature of the mixture obtained in step b is at most 30 degrees c higher, more preferably at most 20 degrees C higher , even more preferably at 15 degrees C higher than the temperature of the vital gluten provided in step a, ie the temperature at the beginning of step b. Page 4 discloses the temperature at step (a) is at least 34 degrees C and at most 45 degrees C. Thus, 30 degrees higher would be 64 degrees C if the temperature is 34 and 75 degrees if the temperature is 45 degrees. If the temperature is 20 higher , them the temperature is 54 for 34 degrees and 65 degrees C. The temperature ranges include temperatures falling within the range claimed. Thus, the mixture is heated to temperature in the range claimed prior to being formed into pellets. There are different embodiments disclosed in Menger. Applicant refers to page 65-66 which discloses that pellets produced with high temperature in the mixer due to steam injection tend to have a more brownish color. However, the reference is to a high temperature due to steam injection. Pages 15 clearly discloses steam mixing with liquid compound.  As to the size, there is no correlation claimed between the size distribution and property such as pellet durability index.  In fact, the limitation on the pellet durability index is deleted from claim 1. The ranges claimed includes sizes falling within the ranges disclosed in Menger. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Menger clearly teaches smaller particle sizes.
 Applicant's argument of unexpected results centers on the PDI of 96.4% versus 94.9% of comparative example. A showing of 1 example cannot be said to be demonstrative of unexpected result. Applicant submits exhibits to show significance of various PDI values.  However, the showing in the exhibits of the affidavits are irrelevant because the limitation of the PDI is not in the claims.  Applicant argues a limitation that is not in the claims.  It’s not an issue that requires consideration.  Furthermore, the comparison is not against the prior art. The result is not unexpected as Menger discloses PDI of up to 97% which higher than the value that is argued by applicant to be unexpected.  Applicant states the comparative examples of the present invention compare the invention and the prior art and should be given more weight.  The basis of this statement is unclear because the comparison is not against the prior art used in the rejection.  It is not a showing against the closest prior art.
	The affidavit by Moeller and Tonneaux makes the argument that Menger teaches against the use of steam.  This argument is not persuasive as set forth above.  The affidavit also argues that neither Menger or Neece suggest a relation between particle size distribution and pellet properties such as PDI and vitality.  However, the affidavit does not present any date to show unexpected result, criticality or correlation between particle size distribution and PDI and vitality.  Also, there is no limitation in the claims on vitality or PDI.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



October 17, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793